Title: To George Washington from Burgomasters and Senators of Bremen, 13 November 1795
From: Burgomasters and Senators of Bremen
To: Washington, George


          
            sir,
            Bremen 13 Nov. 1795
          
          A letter from the Secretary of State Mr Randolph written to us on the 3 of february of the present year, in reply to one which we had the honor of addressing to your Excellency on the 15 of October of the last year with respect to the nomination of Mr Arnold Delius to the office of Consul of the United States of America in this City, gave us the pleasing expectation that you would nominate a person in the room of the said Delius, concerning whom we took the liberty of informing your Excellency of the reasons which rendered him unacceptable in that character, as soon as a proper subject should be found to fulfil the functions of it.
          We should some time ago have taken the liberty of recalling

this gracious promise to the recollection of your Excellency, if the troubles which came upon us even before the receipt of the above letter in the month of april of the present year, from the occupation of this City by the Hanoverian troops, followed by the invasion of our territory by the English and the vexations permitted by the latter, had not obliged us to defer it to a more peacable time.
          Now that this is about to take place, as the English troops have already quitted us, and as we have every reason to hope to be rid of the two remaining Battalions of Hanoverians, also in a little time, we have nothing more pressing than to renew the amicable and commercial connections to which those boisterous times have given only a partial interruption.
          The more those with the United States of America possess our hearts, the more we hasten to pray your Excellency, to be pleased to name a person to reside here in quality of Consul and to watch over the interests of Commerce and navigation, assuring with an infinite pleasure that we will neglect nothing which may serve to facilitate to him the means of fulfilling the functions of his mission, and of proving in fact, how much we desire to tighten more and more the Ties which connect us to the United States, and to cultivate that harmony and friendship, which to us is of infinite value.
          The obligation which we would be under to your Excellency should you subscribe to our request, would be considerably augmented in case you accelerated the above mentioned nomination as far as possible, in order to obviate those inconveniencies, resulting from the want of a person to whom our merchants could address themselves for the obtaining of certificates, which so frequently occur.
          Not doubting however in the least degree that in case our interests in future should lead us to the appointment of one or more persons as Consuls or agents in some ports or places belonging to the United States of America, the same goodwill towards them will be shewn, which they will always receive from us, we at present have only to request of your Excellency the continuation of your precious benevolence and to renew to you the protestations of the highest consideration with which we have the honor to be, Sir &c.
          
            The Burgomasters & Senators of the free imperial and hanseatic City of Bremen
          
         